         Case 1:19-cv-00885-ADA Document 86 Filed 12/29/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 FRESHUB, INC., a Delaware Corporation,             §
 and FRESHUB, LTD., an Israeli Limited              §
 Liability Company,                                 § Case No.: 1:19-CV-00885-ADA
                                                    §
                 Plaintiffs,                        §
                                                    §
 vs.                                                §
                                                    §
 AMAZON.COM INC., a Delaware                        §
 Corporation, AMAZON.COM SERVICES,                  §
 LLC, a Delaware Limited Liability Company,         §
 PRIME NOW, LLC, a Delaware Limited                 §
 Liability Company WHOLE FOODS                      §
 MARKET SERVICES, INC., a Texas                     §
 Corporation,                                       §
                                                    §
                 Defendants.                        §
                                                    §
                                                    §


                      ORDER MODIFYING SCHEDULING ORDER

       Having reviewed the parties’ Joint Motion to modify the Order Modifying Schedule

Order entered in this action on April 4, 2020 (Dkt. No. 60, “Modified Scheduling Order”), and

for good cause shown, the Motion is hereby GRANTED and it is ORDERED that the Modified

Scheduling Order is amended as follows:

                 Item                     Current Deadlines Pursuant to      Parties’ Agreed
                                           Modified Scheduling Order            Deadline


 Close of fact discovery                  1/15/20                         1/29/21


 Opening expert report                    1/22/21                         2/5/21


 Rebuttal Expert Reports                  2/19/20                         3/5/21



                                                1
         Case 1:19-cv-00885-ADA Document 86 Filed 12/29/20 Page 2 of 3




Close of Expert Discovery                3/12/21           3/19/21


Deadline to meet and confer to           3/19/21           3/23/21
discuss narrowing the number of
claims asserted and prior art
references at issue. The parties shall
file a Joint Report within 5 business
days regarding the results of the meet
and confer.

Dispositive motion deadline and          3/26/21           3/26/21
Daubert motion deadline.
                                                           (unchanged)
[40 weeks after Markman]


Serve Pretrial Disclosures (jury         4/9/21            4/9/21
instructions, exhibits lists, witness
lists, designations)                                       (unchanged)

[42 weeks after Markman]


Serve objections to pretrial             4/23/21           4/23/21
disclosures/rebuttal disclosures
                                                           (unchanged)
[44 weeks after Markman]


Serve objections to rebuttal             4/30/21           4/30/21
disclosures; file motions in limine
                                                           (unchanged)
[45 weeks after Markman]


File Joint Pretrial Order and Pretrial   5/7/21            5/7/21
Submissions (jury instructions,
exhibits lists, witness lists,                             (unchanged)
designations); file oppositions to
motions in limine

[46 weeks after Markman]




                                             -2-
        Case 1:19-cv-00885-ADA Document 86 Filed 12/29/20 Page 3 of 3




Deadline to meet and confer              5/14/21                         5/14/21
regarding remaining objections and
disputes on motions in limine                                            (unchanged)

[47 weeks after Markman]


File joint notice identifying            5/18/21                         5/18/21
remaining objections to pretrial
disclosures and disputes on motions                                      (unchanged)
in limine

[3 business days before Final Pretrial
Conference]


Final Pretrial Conference, 9 AM          5/21/21, subject to the Court’s 5/21/21, subject to
                                         availability                    the Court’s
                                                                         availability


Jury Selection/Trial                     6/14/21, subject to the Court’s 6/14/21, subject to
                                         availability                    the Court’s
                                                                         availability



                                   December 29, 2020
               IT IS ORDERED, on ________________________.


                                                     ________________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE




                                              -3-
